     
  
  
  
 
   
     
     
   
 
      

 

3-SAGasE ecument 4-1 Filed 06/02/21 Page ay fj}
i Fae s ae : at ition. 70 “Wisi = ss

3 go 5 ty
Meseee Tn TMM USC, HEY ie bl 5 To
th. 1/9 YSC, Ds US teraannd hd nde ‘aalte

7 Petey Cee Raa Dubs. b, 19° “16 #113 Obs a
endl bila, IBUSEH4119 Obstet of

   
    
       

 
 

“Macsecet. lingnesSron fina Phil, Ja
tebe Fel Visco: ae (ates
erHad Fash ge

   

een

 

 

 

 

 

 

 

 
 

itr 2 Jd) i adh OE x “7

er 68 TL COR
iH gi anh or a "

me
os

 
 
   
  
 
 
  
    
  
  
      
 
    
  

 
 
 
 

f , or aaa ss aes oe Cr 5 el Et) i

 

nif

Dapaicenvicted ela tie yh

 

 

   
  

: ] a5 “i Y js ; ate cee ag

ch oP le

 

oN me m ~ 4
ils i. Ng LS at hg oy F
2 «beth “ Ny ae iY bra
4 ror ii 5
Bd ry ir”
b
A
j 5
wd i
, ’
= *
‘i ;
* aN
%

 

 
 
  

“ae Di ae iy, wes Pusiges Ty Prestlados Didepeadares, Blive Chas’ on dest
ae scope pebiiet Ti AT rt Seals
Tila c= an, bs Ten Dads. 0 9 ae MET”

g eg bY . How Em Jr fobpalued VATE ESE a é ) st A a x 5 Ah Hon cea |
fader ; Ie Tonia. al $0 Nn pp rE I he si J
cxf she Mi ssh ack OF oie ey, Hout ibe

gt ie bac bal a

iogron # Dm ne! it im ee

sali balth Go e She} I et

a

ul
‘i

apnea cierto |
me Asana Pitch col

 

   

 

  
F (Fy 4 OF caseh'21-cv-01289-SAC Document 1-1 Filed 06/02/21 Page 4of37 |

TE BrdendF AN Bide, Wren MTWItr Dotgy ote

The fuss Mrdlerees nt Mae oro Ie Sols Fat
Heapen. Dn Debisue bu) Me Radgons 4 Mg Cowan Sian : 3
eau ad NeHisieea) no drug eabry Lush, Doe Crmbbveadh

(FE ng SD) Pot fatay Oeas Consony Hy-Tal Ita Daky1bd bran total fd !
s tna day Gelnd 6 Tpke opi 1A) be
: | Bay hein Brn Cl Seats Whe laches Druce lad) Vom Arkgor gn
Be hes | Coto Dobler tS, Mong Con zaley bl) Chol5 phn by ee
See At US, Attorney 7] fao T? Hone fron d0]4 44026 fu) fk ee )
On 5/ lap) vet aMoleplk Wor nd ds Sil ven Cer Dn Deb Soom, br Brordhanl) KA

4 Hudlns Vel ta) whehe prorple sul lady | |
Dla hedtong peda tertldledeons |»
[Gre brews The Aah tae
| pau Carte} FS bal, US AmT orate 5 Zine byossesym Gul br Gel
Townend dayl Fina! Lom tron nd Sty Frsrssctlee Lach times Felone Mien
A T Court cheph ta, HAS From dao beg Maat Le Am MiComre] tl fusr Ide
\! | andl Coust, an) Me Any Aelies |
oS he uae ee ae 7

 

| pte aot hile Mon Airey frown Teds DL
SE 8 | Fumnen 0200) Gul Yilhicd +0 tren Steele
J Oe eee Lec aye Bory. dd peg ani -
A. S04us.0 i be Ms» dS ys, OM Pr - fy ACD $3.08 SOY A Sig
a W4- yrs, TT ptin Mar, By pray 0% TL, |
i, {
a » | +
/ ”
Cig"
i
\ |
~ |
a

 
 

pacar GES NR ARINC ESN a eel

 

The Whale Shark Fenty, hors Sertetel me#Dr 24 $0009 Fest tbli Mg Toten ¥ Leuntce

 

 

 

[* on 9/4 fae edad alice ls il by

   

| Seu with ble Min US, Attorney Demigh Chet s WS Haveded La
Friday, Mofo aoa Coram 9 Copy CoP , J Blich Nem cragh C df
Ore bh daub GDCAFLYX Croy Coy Ir Gvcidod, Blick Hun called Me a Bid ‘Led
handed) my Late while hea crndy ABOPIYRY Gory Carr Latnhomen ruil Hants bring,
desman ~ Called) Hee a Mitgtn Didch - (lc nome hha da APN)
on Cell hums on Hod 51) Yn Anno ville. (Oa
in le Han — Howard? 241 Ey Maple th old) Ade Hoy calle) Hee hyper
He wa 5 antviny Ms hie QD ZHD 719) wilt Tack , Ne
je plac Mas tomer fron Verhiy Wil OF his home Wey Fle Pech Hm Cableg\
ane Bide Pa VET me ath is pW Ph Leesa PI Bleck ana,
L Paw wabbeed To Men ST hone Tras Pole) over by Top lyp fred, |

 

Sat STA ler dR jenna rhabe rodliohy My pie iedb aia
LTO Tone Shiny ta) de) That has tvtbcke colo, Toy bath se onthe

ew te Ade Han tod) Reb use to Brtenuter bbws

 

se a

Boh STi ly
FES lena Fy A vba Ne da} hack Han SGRZ YO? fad cor Cus. fa)

  
 
    

Al; Dow sale th Lalin Worn $

cap —

on Cudbdon be.

| fl & Coapntl
HN Fria 5 Pas looted Ex —Mobel-5t Pails Gy DoH K tac” ag 0
fa Peron bhbe Min Cpiry) Pats Boy Blk Hay Prog Herd tank + SM tel V4 Puch Man

Lat

ee...

ging) Celle Me 0 Poy at Chak Stove Jr Ne foc

Se Me on fit; Yaz
bigger pitch @B haL-Vepe Late ab Gre FimBLrsodhin)
furs DBA aa hide

alle ey se
ap wilt, a a S512 5} her cur, pay IPG”

Recudiney Por 1:00 on 5 "q7, Qed Ly 30f PB |och ven,
Ot He 43 Yay ArovedBy He Guiry af He aul yellhg bscrlty %,
Modal Pi

Prday 3h ao

Shep ude he tei eee ee i
Cotinry) from Die Joc canporction « n JOf2a ddl Ar, Farrer vhyhe Hon |
yy ld mushy in Andre Lood 8, a
D Peal Farmer — bi 9 Cotraby| Pir Meng Yass 9h Dit Kdy rah :

Sua lon Flog fe Pear Flowd Go 30 Jot Cbbihe, Choodh fp hay praning |
SNA Wis Te Coorebrul , DeacerRoporh- stiches Sle billed me $oPhglan Hes

 

    

Me Aen

L Han uodd See Fea Forman pn ayellow dees at Lecdy "s tudd MoFees,.
Sai Diipbaalee Na tuebes ts, allele 2 Abahani oh Sagy Hn a7
hae eb at rth Fast WeBion Pu Phlleg Py He’S 0.*brea Stoeued wlth Pree # Bon Jech 3m we
     
 

 

| [ley Committe Q Fela Roan Mo ii AY
oP boat Case 97 ¢{a00 Iopg-Sm log aa ce Mes€s of 37 Xx

'g/a0 Reichs Cerda. FF yrdsth ) Table fk
Mri Flindg an ae’ ya, MES) i caniniaeal fiat :

awe prally Groupie — Cousn 505 Yrs Ald wily Female a Suspect Doggy
legos vg) ih ties Bin edhe, HG Preniche, Le Bren c

     
  
 

   
   
  
  
    
  

anal 5 gvbfrited al a Ble To Huck Beped eves lB an.

: Pos Poa tend! Rey APRA Has Hondy Fthal bined Fide )
Cotny Pally oof) Grarey Fre ths Reepin vz ‘<i

pha ys hee Bos ah Dye Sue

a Dave Bodhi ta Lancet Rid TRiy.on Cal Donel bby Cains!

 

 

 

Mert Dofalite
85 Tet ae al lle) Sr. Bide Pox Ups Dk FO Corey Muy » WA: a

| Shogon wets - Yo°s yr3, ohh Cound Wi Fano Boobs DD “py
On Sha Hill Pradl Bon Aerie umd hing? Duihling Ho He yinby le
| al Back I Ca ghohecke » Fe

 

 

a a ee in ae
C Q d j 1
MED Oni Porn Cae i en le ie |

He we OVD lick Min Cop's Phot oud tela ta him , |
o/9 fro 6 Dt 5 23 ws oud rent a (Hecheng) bas Tyg
wes. on Au byl fall ately, yO apudrg tre
¥ Glalav D 3m Hela Yo old| nivel rah San Plete A + Hewes}
A haa Noe on KT 1 th Pt on Luc dts ello vad ad ng
fe 50 |Fillune He on ih / | Larthl al ela bd anor
5 aol Piya FCs bis Mt Made bervsle Ligh] opfepenay |
Pin why Fin tp CG
QB Ba Honey Te Huyyes of a sa ge bad ole
¥ ay Dyin on Shad tall Taal ry, Conghe bechenn Phi Cormenbbtry colony again Pa,
Y ED) Pin benney’9 365 ro .01 Dad Seay Foygley wilt
Vy BablDohernn Fou Phe Steyr] Pedal de (Clawne’ fA Cok Le Man STOR
(aX he Hou oe Me fim Me Beas: » HES honey Thos Cot rte CB) Grey 5 A
“fib, ee oa Dlg 70 Yip ao) Zap aah Kil rugth Spry
"ee th | 0 0 mag Ok
: 1D) 5549 ip iad sf lah bs ai
AN Catan Doyles 305 UP, “ pab nah on Dhl 103

 

  
    
 
  
 

 

 
   
 
 

1 Chse lng ‘leeds 08] bannato ct lator 4 :
Tye din She Lippert, 3c ore. |
us wth MR Roads wh Mum Cul fohent ind S Daa |
G1 420) Handy ~ Jom Angers Pomel Cousin 505 Yis,0l) Tepphy one Sodiyp Dna,
9 |efaa me Sie CurraMurche’s 70°5 yes oll bal hee Hd; orrthe Stoalhill Thu,

9 spo

Dh, Mandy val Par HE boc 5 ha

Plerly- Mp, Srolth bie how wu S15 Ys dd Agghy om Pe

en

if - oe i Pi eecvnewee-s

S| h 2 ii"

i

ite cd tela i

spin teeny Te en Lids Odes a
Pm Pilg AY teh Thun bushi: povoly
ee Zekouket M3 Cur hel toes

1 hom Tal Z 2d aLogp, bul Tiprhy Men cl ian
Ayub wey

. be VY/- is & Day FeuHtms cowshn Sem oF MEY 505 Me to

aa iy F Su Jauy Featlrs a RU 1 Is tele fil, Ke Wout $0)
foe St Somtce 2C ida Musson - Chick }s The Aasuen Masato «
*.

 

 

ne mag Comm dey OF lay agahst 7? (

 

 

 

 
phe NEA! weiner Pre Lorweo |
Sie ase 1:21- AOABREE Ay core Tubby BEEBE Nesey

~~

~~

2 horee)

ethweled,

Had lan) Hunt at Zodm crud) Richwagl ian asin Dusit Medtllerss Hunivn + Atibeal il
Se er ee

Ta ot ih laol( Wh "daa bn Sacramonarn Cabitormter in
om fark oF ter aver 20 Mews )wesigubia Te lho

 

 

fice Putrep Dpitn lorote , HE FCH asleep brn Jotou |
Brodlorreh Feely Pronk JI Sept wicthPerple ind $ We

Doyle 5 Coushn andgaigitial laduckd My Peded

 

maven ge Piste grabed My THCHS tel call me

Coy aleg Penis ¥74"| hand, Fle puted roe
a inh ote th id eh “pial

 

   

a>
br) sbet oa pref

tsa y ,
Doy bes Js fidhon bug pred nl 0 He i
a Hibs The ayers Spadk ee a Lact te) Hdd Cory pregaley

 

wk fe Reel ea

saloons, Gd Up head foale Qvahg Dy Merth Gardin, Go teVle Sine Clunch ad Cony Ve

Paden «|

dealer thre. alain PY)loery He Net Cal fe
ic ch et ee ya

 

aa) Mo dnetton ou Hey Dect, iol) BoP
sa her = ala any apt AP oPateoran
3 x Prhice Pipa stale laa pare

 

ig ;
ae

tb He Fron Mig py
ee i ha sb Pe Mel a eie
Pl for ha Arrohel cr cre
Med Pu amet abegal Fal cledes. fai Bho hie eet,
Conlon Doyle ards Sao wit Aer) On 20% $11 indbikifls Ne herhed abgoe crpvath
Gan Dok Uns 30%, dA An Hill cok Pandon Prado. Teoh fogs
on Prt Brecon Fe barbed fom Ne fui poppe erdaiyntdh

 
 
 

 
ail

ski

Wii fa
Mya L

  
  

: tga peel 45 Dowdh Chass leeben 24 tel

whe as Sle Guo pdes too Tone Mene 3B

#)

 

Inde henCel] Dore degen, itlecdeag ty

rl oy wee Lyttle taltarry
ul ode

se 1:21-cv-01383-SAG Document 1-1 Filed 06/02/21 Page 9 of 37
My [7 ay [nth from florida,
On aie Sm Te GrverHome onfleircoh Dlose
pee oud) hon LEmube Cons Crimd BO3Yps
a ghaslao- Lom My Cons Jn Corre byrn
ibcgos toda” Shehud a ded G,

Ce) ba nt cg ink de el

7 owk Ti 1 le dre lords terres propre senor

= facet: ite : Te

     
 

ea

 

Lor9 Moths pels
eee yadda crate agsonl LAS Leon |

Filloydng rh ea ia 3 Ld peses a Sw@d| Grey Cuy~ MA,

 

On Main FH a» Pyinectons pra, wit Hor Srydep Orin 505 we
Poth Comin a. Felony agebat Te ,

 

$ nohrcel d My Legispes wld hopes Cntsnt Han {MS gh at
ichdet Ham. Hilby Cour ond YOS. Ys, Ul Moy Hance , Ney Clee A,
ipa slic Bd 40 Yo ll cing dewbde Cr Steppe a3

tan Mopitey Phone tails he isa 5 Covrabred,
Cordhipn Gente ~Cousit’ tr Peck tle Fogging hes flows! 667 ys, oll

 
- Fj a Be: 21-cv-04383 Sacobooyfnent piorilga ogro2/ (2a page 1A/et37
f nf Hy fpme A Lhegtly ~ DB (Rey le

 

      
  

 
 

| ache ibn Lomll er Prem balled yA ie

SB. Conclude I dnadale lA 3 Sai Nhe eM

eer Can Fier Mo
bean of MAhabyihirry 2 - Aved Daven

eben Haid Ueler.

Bh [Hon Hoa eG i

  

 

 

 

 
  

 

 

  
        
   
 

 

ee

   

EI) Den. 5 Obl
Wy ae = Aa

a aentcursnadiag nner ie ayers

  
   
  
    

 

 

 

 

 

 

 

awe 3 hie | Hp tach Gee oe
1 i Fux — oo BO EE

a giles HOF Bale,

Oiled Hs. Model. besiiel

 

ees aie = = <a

9 Arata, ae ane Lota —
Com Mietaodve

oe Fl ae eos hep ah aS ee zm Leis 5h, tend

marmecuseapeat

   
    

 

 

 

 
 

a hoa “sa 74 Bd Hn asl,
: dh ) Dus on AE witht the bomen 2 Bld Pil
, ‘dan oo J proms ton BEx |) Loyd Badly.
on_} IJ [30 Tan on 15 57 wk his 5 oad Baile —

“ | ae a ~ Tasien. Gill Cay Cous)n_h hs Bal al. fed te fatal Dees j

 

Hod rll PLeclon £

 

 

 

 

 

 

 

 

| i an it Malle Fobler mofo Te Sadoy biehfiat sah fi
FW tol. Hes fed ie eae i efi fall

 

 

 

 

 

 

 

 

m et eds aoe Sh, File ta, i
AB Nos Huzseen Crittodon Bleck Hen be At le Han €
On nae Sih i a é why breah irk heslen =

Odi ber team — Serr me AT. } lh fact. ae

 

 

 

 

 

 

 

 

 

 
a Cnere Cop = ‘
yestiona on cal ‘nibs =e Ae
beak e Fs ry i -

    
  
    

 

AR } —
Yee mee
| Leo J Tedenelnsil

—Gatth fOARfoed, Light

Pew eh Cheap ~
ee Hate: Thick

  

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

ANG lene Gl martyrs 2 fl 1 Seed eae sy StlDo
oy GT Fett Mth Hellh)
Simbey } Haka o~
—— Frock [oblate GROPR Shegel Sher

 

 

 

 

 

 

 

 
 
 

   

biel deme ED Epurdy. Poe |

  

 

ae ,
rch a @ Toe 10 5 be buy —_
Stiyee) Wext ti MEr Crtetuah

 

 

yOnd | SHAY EPAL Siero l\)
Ced-6AG sh ach

Low Han

 

 

 

 

 

 

 

 

 

 

ic Peg D270] Car — Corbet

 

 

 

ZT hdl
phate bom I )Y4ME Wa

 

 

 

 

 

 

 

 

 

 

 

 

 

| WA eM AUED Enc Gry |

Tg Meo PD TODO doug ar __ —
gS eel LAN Yay Mel |

| ([alad. Hen Arveton Vn | wt ee eee oe

| (A ZY Yar — eccnwakcail

| Bask Wi ED YOY YL vile a:

 

 

 
 

Z Si ods Chloe SEIT Cinta
4 Alter] aes | Ate ens
: sie ible remand Han os !

Ft LAS GIefony Trlle Sibel)
apllen, 2, 93459-(e)) e377

Sh WidA hmights ok Crbres |
| pl ashy hy Pie bat TA gh

  
   
  

  
 
 
 

 

 

 

 

 

 

 

 

 

 

 

: hel. See, fay Suh, 5. y edd Couth

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

eevee Sere Fut £0) fowdy Mee r
propane pe iat iliac ed se
++ filet Carta) Keshensed- LW Veguira,Duphe-s Fle
Pr. teal) 0,
Dud Seen CoMulic Ofoae Maly 55
* DUAL ZI tl mck feat fs |
ood bay (py Chats .Bor..
4 a LRT ate liaee Snead
ey They boss cotbahy ae comes
: nde At ~~ | ase
be than (PD F999 A 2, | ae
mV heome, Tine FOND, Oey ws
Kotnthee HALT pnt nee Crfdva ) - oe 3
| DLA TL Ines a
ll hams LO Yo [Aw grey Car oe

 

 

 

= & " : “As

 

 
Crned Mil WilSov Hes yys, eld ee
LVF of \ Hoolonaienew irre 1-1 Fide oases Rab gk Few

Hutes
ietbafoks J Sudayaf

Lemuy

 

 
Wit Tan Suen owt Phe
$e 1:21-cv-01383-SAG Document

 

   
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ia 26534 Rad eu
_4 ee | Red, a
—6necll plone ohd Viside Hen(WD ro CAI) Grey Com
9 cell hard Cied Dl Aw £0 T5UVY Grey Thue
|b | aa Dhudh HAMS) THD 172 Cray 2.
[oe ? HMB DECI Dhuch Gy. Dhol Nw G0 ya Block Cy
ner 196 Lac Barty (eciee het? atid
hA Ne (SD [wall fluc Cov pmon PO T1LO$IA Crtey Tvert
ie a 14 288 fuJcs, 3
helt Chey Ge
3
wit Man > Talo Grey Chr Crtra)
nen B ELE S290 Cray Cor |

 

 

 

 

 

o

 

 

 

 

He Sues, Gray ca

AL poly Pilla gtna

Ul hae SOUP ONY Coleg cep
Red Class ye

| Pata)

 

 

 

 

 

Wide Nan OO-LHC 554 feed Thook
Po Mo No Thur
hemo

fe aie bowin 0555 RM Coney Cane
AuLHew Lypaar7 (Fer Sa sw’)

 

 

 

 

 

 

 

 
Téa

W157 ) SWles Bebore Capon SC
4

s/ olay

 

 

 
    
    
      
      
     

 

puis To"

$2. Bounl— ee
Rood —Iu

poor hein wn Down
A

Toker

Die Lowes Foor ~ Crivniys bd
BSG, Rogiment 1}1 Fil
Thus. jell Tc os —

dy

wth
Car

  
  

  
 

FG I8 of

  
 
  
  

   

   
   

—_

   
   

God.

   
  

yee Foy
Py or jogs seh Filed neat Cag Dhak, ce. ihe

 

 

os =
baie eee Kee] Hovde

lad] thihe Hox Cochdghm Gp Whbe Suv

ae $193 Dash coy
jo Oncol fort, Soeur

ptr wins Pad Mon Virgia DIZ VIG vids Car

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uixofr| 4 Tuned round Ot Pollen (retoul Coded
A| fRrngle Pfr
_____ filpludton peal Chl b= Cotten!
_{SUltMles(.0) Jp Tol Shen Ca \

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 
of ase 1:21-cv :

ee , il

 

IeJER VT hued

Fray] Ha

UPS Thum
ppogsse Filed (bap /fleblaatiadat CMa Toate!)
ad Demp Sit

 

6 Yop

 

ell

(eed

 

5 Lopke. Tenher

 

| ObYSom

 

AG Suh

bat Th. Set 36 028 rey Cpr

 

 

(0 PIZIHYZ

 

jyla Mn 69 forve 2759 rival

 

y |

CM, UPS Tlasah = My ‘Wig
a Pr my

Phy Co,
Oren Lith.

 

 

| A

gee se Re eee is
ahd

Tp geri os Coy

nD Uy M 5 )2 Bhd Gy
I Prtin

Cotmes) Cry uf SurHony

 

 

 

 

 

_Cihtah

 

o_o

_abadhn Monge §

 

Dhalhy, |
QEAST Grentz

 

 

 

 

ay CoM bN344/ 41,4
aun esse (™
a)p DM of ity CALs

 

I cu!
Dapsaya |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Viale He 5) EML USC Black Coy
home MEO Hes 4a
3, More

TS Jhucsh 7
Hen Rav &,

—

= |
39 -

>
Wat Gs 57>
Mule wma CO FL 5955 Filner Coy
MAH Hal MD PEF CHAI Smtr Gy
Phe Senboinf
Waddle Man (Mee Fy) 90 b Blech
Whe Han

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 hug Sghsed pate Scare DCs
aries hs hon
sii of sp TRE
L Alcot Tad gy My hu
Ks [Sd Fhytton= Plast 4 Vre Theden | Mile Huw Qohghnn TCAD 8 OMe | Pity Hive
Oppeite Wy || (fed) CRE Kaglad (Maal. Saev lire Gags Pempe
: Ay o = ee to NEG DhucA tes |
| Lear} Fon dobts, Tan, } plap 814 hr bon
| / CO WHY Blach top
a Ee Ee ele la "Bod he Which eu _)
hd Mob FT LE CYO | OD dbp Like Fuge
die! Pp Comyn fo. ELZtG4
Co Niles MD tye os [hy DD [(alodh a)
i Ke) Cx " [Red ) Excel.
© [ue PAMTIV Hn (WO PLA G015=—(rey thud
Ge Past vag 5—TON] Preble
Wok PoP remal(Me) Thbbofar Re) Teed .
Haw Dry lane Truck :
‘ NoAT Meads
A Blo4 Hose ep ll
4 Loa W HAW 6 e129 (fey Gor Lame, Mio Fywalyy Cnty tm >
(igaeann TPM buy 5 Mike Hox Ppoeg flee uv S\N a Linn Jikan 6 Mey Tuck _/
Ftrewo Fob (Be Bare BP bod Coby Ca \

 

 

ee 9919
" oat hee RV. ep a fe Chin

= it It:

ie fan Meh om __/

 

___ bhide HA

Cap

/

 

 

 

 

 

 

 

 

 
 

Adil Crfinbal 5 ) secs)

 

 

| case 1:21-cv-01383-SAG socumeh 1-1 Filed 06/02/21 Page 24 of 37
Cafigy Me la
ig FA

 

copa |) ve ran ell Thon Cap

 

KO US, Maa

 

]h ooh

 

| Sod ot Ye (ach, Loge

some fi cof wag Wt

fay) Lovdn

 

 

 

 

een at Dich Ce

Che Seid ves Raw)

 

fas bo

 

Usk hock Coy

 

Ne er any He

Bloch Hix Felt 4ola DlocfThud

 

— phde fer LAL) oF Dhre Coe

 

 

aDluach Hen aes Grey lop
Late Mon Letts
Od pet cua P

 

ci (i for 217 Se
Ade Haw ep) PDCF83 ile Can

Hic \prnin (HOM SV] WAlbe Cour

 

 

 

 

 

HE gle fk Bt Chaya |
nh \tlver £0 Dh. 56% de Coys

 

 

 

 

lech
es

 

OHA (le) FV 809) Gey cor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

= wha C7 — hile Man ~ Gelirie Rr 7 TAN <s
ei sled alah AEP Ytohokeh for Page 25 of: 37 ™*

 

 

 

 

 

 

 

 

 

 

“an, Cd) Bay 74 et\ Fumteanvar
’ Ld) [douse lon belie hb) Me Mimnddiuy 5fay fai | aa
4100 py | Dab es one a a Mead Cur.) abn ie Rel cae | My Wey
B dvrtakd (WD werQ sb pleeh Goo | Bde lands Mhbrassr-kel [ Bellet Rb
~— bepeat ay “Man AVL Red Cot | Blush worm Qe 20H while ca) SiO
__ Forde ud fh Ped. A 54922 FR BA Cr | Black LimanO Wp 1464 Greg con ’
) birt 1734-pluck tan #

 

— ee) Paley Th i — 2phje dan OR
‘ “t¥M Li Wore) }
" i ia eel Sal {te Aan G45 Dect
LX on @h phins Woreblon
“\ “wble Winn 2 Vio 1949) ee a iced

[nD Gt pn

 

fe:

 

 

 

 

 

 

 

 

 

 

ob | DYE FAG Grey boy Ht
. ee __. | ity (oy LF 6 sash Jone
Oe OT —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: fh
“Sy
wv
| “
| - fl i |
i \ Le
a | } \ J” .
— i ~ Te
\ ‘| _ 5.
; | 2
' \. a
* t
. &
:
ah : 7 ©
aie ae ~ ee so ates “pe ee Ve

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 
  
  
 
 

 

tht Hn OS PATO Abas — 0 iets bh Suv
“|kite Mat OO FRGSTA Guy Blin Towh4
US Cronill

 

Block Hun Pode - 505 Hi ol
DY kva 1963 "at (cir. A704

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ye eT CRune Coney
(Crimi) ef} Ave ADV, AH plore 0) c cdetvel
——~ ‘few 2H) Ghul) Warten (EC 2 $5AG —CreyTnh
= Dect S9aune Lodw(G Cel ais GReythd
Verde Scape whibe i yIT. ULY4S Reb ew
(ed) Moly aay pike WAM DY | h00 Blau Cw
— Bleahl Women Yy Vu 5 34a V2 (Block Hod (V) Un 3281 hack Co

 

 

 

Aah Hew DUVUT | Wd on

 

(D) tae

 

Pe east an
\ Comal whee brea DVS K $B”

Ore & I
Dikiaf A Dechy

b5SS4S lad cy,
phde HAW W wp29047 Carey Wr Ny
lich HAW Hd) 148 Cray Ce Cabral

  
 

 

 

ye

Lip

 

LP Mam ta he im OP €
ae

 

 

 

Wivey Far S|

 

 

 

 

 

 

 
eet

 

 

ae a

ty pki Me Dan

WY Oo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 DACO  y |6obe
Fert Hane woz Taga SG a |r
Opp | | Rel Rechen Blache (ed) Galea, | MY ley
O) vy m Hau Lutiny How (D Hhpsoo
Lodi bem ox My Jit Whde Nam BG UYFAGl Rel ee
Dlod HY Yyioz33 57 w yy 51
Arlt We >. \
‘ vey 41Qf
Wy HAW yl ag7y Doubhe Eagle
Ab yD OMe og TTR Seco BO" 5 yrs old. Ladin Ortealal Mon Zhgghy i
UGMITA Cul Blah bay Muscat Crbrabral)
Cv257)4
hell banent Many HME Heal hanes $e

 

 

 

 

 

 

 

 

 

 

 

/UwVabsg

 

 

_YK 56%
Et Pan Gi) UDh 4yy3 Sihtn

 

 

 

eerie eA
ZY SFIS

 

 

 

 

 

BE CHAA_Ypey Gy:
in OOK 4309 —
_ 'D yee BTM
Karrhu . J

 

 

 

 

 

“

 

Erodes yay Hina s F Y = WIE bien
mal
Dob hu MKWOA Reda

 

i

i
i
7
A986 | caehrateratoe Had

Wo FFL5 dnl Mo th [Ponpar Vn

for Py Kignt
nA, fit Fath lg id The boy I S| asjar

 

 

Fnbu_| | —— ek Whale ay, |
dvs Bld feos oF? Pope) by Spokes ea lien «

 

 

 

—~ ON Weg boil bomen (D XFy 2294 lich Ca,

phe | tuedl vie (Y tree 9994
lth ana TF $9] ZL Pla Taw

———

Fork fund IWhde bemsn (i) UZ 460% uch Con
we heme (Ui) Gee 14H Phu Com

 

 

   
 

 

whihe Gato, p i pe PM

 

 

 

Ov VHC 5049

idee ety

 

lps

 

Buel a4

i 141 fal tag Coody yehod bun

 

eee

 

 

 

 

oe le Yor May

 

 

 

 

O yue ZH

 

 

oer) Hawewda=whel heortsy Sg

 

 

Case Cfuinat

 

whike egrnens & LH 7600

 

565 yrs old ladt’n bine Aye,

 

 

‘LY vy Jan

 

Z. Fin Cephalic Clad i as, Somage ms

wt Whi,

 

 

CROKE
Ma WO) Le Ho 95 Got coy

—p

 

“tlle fa WM a An
Coca.” Howse Chesuhy
#17 Pons Fohmg |dtousdne

 

|

 

S? Blok Man fred of 505 yrs oll

Mpa, bitte Gul) Al Bye

 

Pick hom @s) 5)?

 

 

Lod Mix (BO GERI Gaby Cox

 
   
   

        
     

Pri

    

whale bomen (o4-3q- we Ry Ohewtrbre~ Moder MFYIYS

T Sem hs CotstW arnd 905 5.0 Re

HQ oF

    
   
    

  
  

 
   

  
  
 
 

CGaH Col bi, Dr akynVA, tm falas I ¢ uf Ie I seby
ry 1)44 Gry bau Tuesday Slas yar _ coal nc

  
 

  
 

3%

Phu

  

505 wes, old

 
 

 

: et Ras OP n-:

0:00 fh

 

 

 

 

 

 

 

 

 

 

Lgnasl |
athlon ap
nal cho

J bus fabled on Cpuf

ru, se ete ¢ thet”,

At Lad te portrer pr, probe

 

 

 

 

 

Sb Te
. ; ae
ee rts 7 o gE Dx Linvand

a fy As Ci it OTA fo

 
tide Do Cop “Fa DlAchcw

ey
o™ Lay ie

=—=

JRComMP Pack py Md

Theslay 5 /anly

+P re
as i den bises, eke Docu ent

en TH ih loft ships?

. oul Gre ebRitle
Pew Sadak Tonyroim

P na gi @

2 Pos «

9 7:
wal

Va ays =
‘Cedrdvad

 

~ Nigepm Latin Hom OD EPA SCA \

 

Ore (OW) LED G204

 

NV I fw chine

LMG NS Bhhco.

A Woe

 

Seok lvbaf

 

Clik Garvey Pa toe ae

Black eres Gf) BEE AO Siherce |

 
 

Jrenmay 50

 

fe 414
CAN

(5%

Bh) GICSM Wad Cay
Al Bind home $7 501 Gea

 

Pl Lomun Qi) 30% Puggle tur

De hp tas Sw cop

 

Doel Ia’ mein (pe) 3999 Ney Cay Nexflomeshipe

BA Ep | 627734 6p Cp

 

eae tots Aa Yok Gar
oe Pa) fete

Bloch @ YL HYG éney Cin

PEGE FRI Phi cm

 

__(Deav Yaw)

ae doalapy Nev!

Fg po 762 That

 

IPE ob Hay OPA Cope,

ee

Bee : al

 

|
ee Y
att Cuan \

Oa POF AH AOA Blak MaM
[PY He Gkey Cg

bh aie

bn

 

Blach WAVER LON OV" Grey Chir

 

 

 

 

Dc cop 4os! a OD Fy Fo Grey 6.
_L Pc Cop 4%, x "ide OG 22h
lub MEY C0 6359 Che, Coy

 

 

BR DG 9999 Shy 2, | Ohh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a YGF 4 OfY | HJ Tircoma, fou lop suv
rs  ytv G9] Black ap GD 1 Bo 1140 Bley Coy
NN sao a Wah Yar ip 6 pr-4ia ike
Ble bps be HA (i UF 118 14! Sfity Cr
| say nena WD YA59 flak cop
rs DYPOCY Peak ton Lay FEB AN lhe adr
Taeing Me) SAX Peolty Plok . V)2e¢ 197 Black cw
COWS VOR Vigan forge, Tid
ey ca 0g Ohh (Be) Dogh DB UACITA ths wma
547s.) Block Hn O. Gevges Vw
Dosh  ATSSUC

i) DL VSYe Block tus

 

 

 

 

 

"Amul, WY [0p 2570 Bad tye |

 

 

 
Be ), 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5 ooh
ey
EQ ACHE ey tue
fd Wey re |
Pelodin homes Liane Cty Ci,
FLS26E
LEdwhan(hy Gpp737a
park han Ob rKq4OO
FA” OB Colt 2180_Mbe Von? |
7 Y SEN OH babe Van 2 | |
LASiM HAW JE pany -_ es
Sructuurtd, Prpheear —
AN Wf hy Chorth wh a _ |
ee ee ee ee eee as
ws Lown Hany) DZ7)k Gaye
Pfc Nek) Leabrn Pn on Rec) dokly BUC
{405 Ys dL eat Hed Desh
alate) Cbd -Biyrg off Baas of Th Corepray

 

 

 

 

 

 

 

da eB uy if ft

 

 

 

 

 

 

 

 

 

 

 

TT | Ladi HAIN tomb fh, Plas Pe val By:
:
>

 

 
 

 

 

 

   

oe pate pe et tas a

f i)
apc TR Hp te

      

as

 

 

 

   

ef udnak \\
damon QD Pap Hg _oeh Oe _|

DXA geceh Rad fse

A = et ae ae
Whole rem EA Gayo ilk Cu~

 

 

‘
| > ie |
Pe ie >=
BITES
| | 1 fa} | lst

 

 

 

   

    
  

 

 

 

 

 

Te iif HVIZH Dla co) fie PS lo
AMD YOCOINP rey) seu aoe

 

 

 

 

 

 

i

 
 

 

 

 

 

 

Old white Hom
Ay Aor dasyel4¢ 3 4 SBS SAG.
~ Bie onl jorweat * saan Le
Tatosen_| | oA mW) bs955 whle e artiel ei fs
__ eh ) awh | | Ate T hon 1, 34 MS hha, (90
pple LY Fork i; PAO Rp

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

lhe ate 0) Mass. 2 “70 gs
a MeN VOCCS5 Te be Ca, { 7S 3 fall aS wiA al aia
ED-EPe S000 ee Dike 4c 73
OD taoch onvrce i024 : ee
: AL Th2G. Gory Cun oe ree " YG
Md) $B, —— | fif8) Laden hen tnt Foe
sp pa ee Dates) lana Hoe puel_——__
Ore Nn how A) LI sopegped UAntlaerstty — ey bth lad Tr telus Murp
_ \ ; on Stor Ber (id) YL rail Blu
a pe. Lh , 1) Cun : Ube Ho ji. |
rie PM Nhe en DGD O Ie Ledin bod hd) BDL 750 (Rey,
49] Al On Cell Plurc Threstee) fy LHC ,
rs Mughal cose BY borne) i
Bi Ladtn boone pun Md GED 4le30 Melt than
2) ATI Matter & DG Ag Coney Ge
AS 4 Gun T vay RayA
Ie hat ORL ASM 989 bry Cor _|
Sudbin he Ay } my Cor |

 

 

j

 

 

 
‘ Be 1880 -CV- Gesyes xe (behead pA -fBhEi 06/0 a Page,35)
| beehind Haursen + Pgh BRACKEN ~ 2 I

5 Bot “ahi Teades by tata Son cord Shape pede oo Teas halos,
=a BN Beuch Ph hon

/

 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

, Bhopal AWWA Monkes ow’ 1)aB08 Vey Th
Frvoga F MARL rrr re o—l Th, LiwW Ayton
Rav Laud | : x an, B Come cube ;
Iyist / i gb Pay Sia His Heat Ustshal haf) Aleopie
Dore ay Ta ae SM aU A He Sal fecal fom endl oli} Wy teug
hate 4 Pah) Ttolren bmn ARS, HoltGo Dr's, b
GT [Bully Spon wth hb bounf 2°5 475, ol Caverns... (PY, 4 age Stee oy Gl cbT —~
Bip || Rod Lbukt Guay Painting Yor lerew a) puat-derun tere)
pes hun_| | bal Ladin Hon Farding Ups A Wd SDN 49852 —Ahsercy, Pie >
_ A Bk An B® SC, EnLerpreze Kebel Bod) — Teenie La
. “ JN dowd D PNVAN4 Arty cue (Me eM Bd ian case
Bed == tye. Apa a
Uwe 2919 Bld Cw |
ld plese Hs ie an Hal =o
oyen he 7 a
mae yh N34 Dodhon ale ae
cae BINS wade , et

 

 

ses iscaee

 

 

 

ORAL II HIG Gregan
— Lola me ee

ria eecinensimmmniainiineimnbinant y

 

 

 

 

 

 

 
 

 

 

. Cicada Hl aes of Ps
2 ot ___ She. rend 0 ; ny tad Lay Labi

Bot 3 1-21-0v- Ba Spe Dgypentdes Shes ogindleLephanpaeniay dn Uie-toeh Fo |

 

   

 

oe Ll Dal ple en Tce ited
| eae tole Ht Mull Yn Chucky Férace., cal Te bodys Yored 2

~ - ; Lew FRY Fehein Bhaswo Ox acnsticKe Habla Leis Anapdo LI ?
Teak Rell 4 Fah eel Nhe ch fe Boni des od le
fete ts ~dolvin, Shab h MTostey Seg Hullon, esecle ss TH Cash « uadbentr

“nd , Jeet te Ui bet Hott. SOE Co

1 MA ge Cinatolel aed aD ptin Por Wagener loitrsy —————
9 othenpbengla Da hr. Madd -fPoom. tone, heel ruth tts tor Wah ifions

 
    
    
 
 
 
    
 
 
 
 
  
  
   
         
 

| . |nederpasecurbad Howl Compsrrimo: by wit Comtagh cpcble tol Wrcoad-tfidl chece
jar te Alb Aa See lo Lee Gnpeteas) oF Coch al Linlith Cbilon Neeley.

 

 

 

 

Mol Yt Aloe la cet leaden ie

 

 

: K A eone ok Dh 5 ig x om be Aves (tC cetens be
Letm Men 1/4404 Mattos fenton t Sm Nermpl Pa taht Hera EE 2

5 pen Sa le era ie, ta le ie
AIG Sat been: headed evens fi hy foul Moodle.» ficbocdiserte thy Uncle Dvath

 
 
  
 

 

Koh Weng. Toei Diowth bine, Feolicda BRNO Fad Viet Prox He Sint

=

 

 
 

 

   
 

  

Prag Hugh: Prali Sagal
Cilar Kcdor ab Haste al k'Felonel, Dub ich 4-ADbal nays.

 

 

 

SE | cade Aeong 5
2 DO53: REST tee POLE pimae i nt

 

 

chy Mo oe sre ae acai obbice filed bial
ae ‘dl Dy | EAL ath }

 
 

f 1 bt for dad Pike, FYeudy pad Reis lanmak.
4 na lea wy en ait: te sep th ;

 

 

 
it Flot 3d e 1:21-cv-01383-SAG Document 1-1 Filed 06/02/21 Page 37 of 37.

t
.
a i
ds
1

"The Me By ihe Bates, thon Adler veh

  

oe

 
 

 

Cash tlie Cb | Role wd Ble Py Lakh. |
by Th Pg abba keg Cod

 

 

 

 

 

 

 

 

 

    

[iy maden. ag Kolel ail Ag. eee

 

 

 

 

“Doub Tay Bre th Ca ai Jiins 80) conecig

J . :
aa \

   
  

: 3 Do Daal Sse Caco eupela hie

ay a od js ile fed Beal Fifen cnc hee? fen

re)
trend ined -

 

 

 

 

 

 

iy a aan Stl

 

 

Nn. plibath Shon Suit Bad L bib Hn inlet

 

 

; r ig ‘Lohe Beteninf in, Coats Goo Povrathe ad a TOF aul 0: el Bee uy Hee in

 

 

 

 

    

1g Dobie eyes, rit Leeds » This Bx Cotati. Gop vit

lake Ch nasil abies apa brow! Lhe! th tii add
ered hoy Ab ti For To: Harve, Nawwst- 00h an
0 Scot [AGI 5 Res Bll ad f

  

 

 

Fee Uncle

 

 

 

  

Ties 0 ff cet freon Parable feel 2h
= Ptah af

idles of Dllars er Seat Fetgbeh 1 Slo [ABI Mon Ll S0 Tiesspnscdeeds
li ab de AN 1 Oraread bas lndarcmors 1 warte Biss

Th 7 Bo Le ee iets Monreces, ;
{5 who

 

  
 

 
